Notice of Allowability
The present application is being examined under the pre-AIA  first to invent provisions. 
The rejection of claims 1-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (“White Table Wine Production in California’s North Coast Region” – Wine Production Technology in the United States, ACS Symposium Series 145, American Chemical Society, 1981, pp. 29-57) in view of Artés-Hernández et al. (“Enriched ozone atmosphere enhances bioactive phenolics in seedless table grapes after prolonged shelf life" – Journal of the Science of Food and Agriculture, 87, 2007, pp. 824-831), Rohn (“Grape expectations for ozone treatment” – Chemistry & Industry, 12 February 2007, p. 11), York ("Good Winery Management – why so much spoiled wine” – San Diego Amateur Winemaking Society, September 19, 2009, pp. 1-4, http://www.gencowinemakers.com/docs/Good%20Winery%20Sanitation.pdf, downloaded September 20, 2016) and Pascual et al. (“Use of ozone in food industries for reducing the environmental impact of cleaning and disinfection” – Trends in Food Science & Technology, 18, 2007, pp. S29-S35) has been withdrawn.
Claims 1-31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Artés-Hernández et al. teach a process of treating macroperforated packages of harvested grapes with ozone in a cold room at 0°C with continuous exposure to 0.1 µLL-1 O3 supplied by a generator under 70-75% RH (p. 825/Materials and Methods/(T9)) or treating harvested grapes placed inside airtight glass jars which were hermetically sealed and ventilated with a humidified air flow of 20 mL min-1 with shocks of 8 µLL-1 O3 for 30 minutes every 2.5 hours (p. 825/Materials and Methods/(T10)).  Artés-3 treatments preserve grape quality and increase total phenolic content of the grapes (i.e. polyphenols and anthocyanins -p. 824/Abstract, p. 830/Conclusion).  The prior art of record, Rohn teaches the idea of using the ozone treatment of Artés-Hernández et al. to boost polyphenols in wine grapes (p. 11).  Rohn also teaches that the ozone process could be used to replace sulphites added to wine during crushing and pressing (i.e. to the resulting juice or must-p. 11).   However, while Rohn suggests using the ozone process of Artés-Hernández et al. with wine grapes, Artés-Hernández et al. and Rohn, do not teach or provide the motivation to diffuse wine grapes in a two-stage process, i.e. with ozone at a first concentration and a second concentration wherein said first concentration is greater than said second concentration. 
Moreover, it is noted, Rohn also teaches that it might take too long for the ozone to have its effect. Artés-Hernández et al. teach treatments of 60 days.  Rohn suggests that no one would pick wines grapes and then store them.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759